      6:18-cr-00067-RAW Document 73 Filed in ED/OK on 07/22/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                       Case No. CR-18-067-RAW

 ERICKSON CLAY WARD,

                        Defendant.


                             AMENDED PRELIMINARY
                   ORDER OF FORFEITURE FOR SUBSTITUTE ASSET

         Before the Court is the Amended Motion of the United States for a Preliminary Order of

Forfeiture for Substitute Asset, filed July 22, 2020. The Court having reviewed said Motion

FINDS:

         THAT on September 17, 2018, the United States and Defendant Ward entered into Plea

Agreement, which provides a factual basis and cause to issue a forfeiture order under 18 U.S.C. §

924(d)(1), 28 U.S.C. § 2461(c), 21 U.S.C. § 853, and Rule 32.2(b) of the Federal Rules of Criminal

Procedure;

         THAT an Agreed Order of Forfeiture was entered on February 13, 2019, which included

an order of forfeiture in the form of a forfeiture money judgment against Defendant Ward, totaling

$10,000.00, which represents the proceeds obtained by the defendant;

         THAT on January 21, 2020, a Preliminary Order of Forfeiture of Substitute Assets was

entered by the Court finding $7,700.00 in United States currency should be forfeited as a substitute

asset;

         THAT on July 7, 2020, it was determined that, due to a counting error, the amount of

United States currency in the custody of the Pittsburg County Sheriff’s Department is actually

$7,730.00.
                                                 1
     6:18-cr-00067-RAW Document 73 Filed in ED/OK on 07/22/20 Page 2 of 2



        THAT one or more of the factors articulated in 21 U.S.C. § 853(p) has been established

and exist to establish forfeiture of a substitute asset;

        THAT the substitute asset, identified as $7,730.00 in U.S. currency currently in the custody

of the Bureau of Alcohol, Tobacco, Firearms and Explosives, in which Defendant Ward has an

interest is to be forfeited and applied to defendant’s forfeiture money judgment totaling

$10,000.00;

        THAT the United States does not seek to forfeit more than the $10,000.00 money

judgment;

        NOW, THEREFORE, IT IS ORDERED, DECREED, AND ADJUDGED that for good

cause show, the United States’ motion is GRANTED. It is Further Ordered:

        THAT pursuant to the provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. §

2461, and Rule 32.2(e)(1)(B), Defendant Ward’s interest in the substitute asset, identified above,

is hereby forfeited to the United States for disposition according to law;

        THAT the Court retains jurisdiction pursuant to Rule 32.2(e)(1) of the Federal Rules of

Criminal Procedure to enter any further orders necessary for the forfeiture and disposition of the

referenced substitute asset, and to entertain any third party claims that may be asserted in these

proceedings.

        IT IS FURTHER ORDERED that the United States shall initiate proceedings necessary to

protect third-party interests, if any, pursuant to and in accordance with Rule 32.2.

        Dated this 22nd day of July, 2020.




                                                RONALD A. WHITE
                                                UNITED STATES DISTRICT JUDGE



                                                    2
